Case 2:19-cv-00248-JRG-RSP Document 108 Filed 05/06/20 Page 1 of 5 PageID #: 1397



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  INFERNAL TECHNOLOGY, LLC, and  §
  TERMINAL REALITY, INC.,        §
                                 §
       Plaintiffs,               §
                                 §
       v.                        §                          Case No. 2:19-cv-248-JRG-RSP
                                 §
  SONY INTERACTIVE ENTERTAINMENT §
  LLC,                           §
                                 §
       Defendant.                §



              JOINT STIPULATION OF THE PARTIES IN RESPONSE TO THE
                COURT’S STANDING ORDER PROVISIONS REGARDING
                          REMOTE SOURCE CODE REVIEW

         Pursuant to the Protective Order entered in this case (Dkt. 50) and to comply with Section E

  of the Court’s Standing Order Regarding Pretrial Procedures in Civil Cases Assigned to Chief

  District Judge Rodney Gilstrap During the Present COVID-19 Pandemic, dated April 20, 2020,

  Plaintiffs Infernal Technology, LLC (“Infernal”) and Terminal Reality, Inc. (“Terminal Reality”)

  (Infernal and Terminal Reality are collectively referred to as the “Plaintiffs”) and Defendant Sony

  Interactive Entertainment LLC (“Defendant” or “SIE”) hereby stipulate as follows:

         1.        Plaintiffs and Defendant shall apply temporary procedures during the present

  COVID-19 pandemic to facilitate remote source code review, subject to the provisions set forth in

  Section E of the Court’s April 20, 2020 Standing Order.

         2.        Defendant will make arrangements to allow remote source code review via Zoom

  screen-sharing    with   remote   control   (https://support.zoom.us/hc/en-us/articles/201362673-

  Requesting-or-giving-remote-control#heading=h.65ma9ec1h8lm) for two (2) source code

  computers during the normal business hours of 8:30 a.m. to 6:00 p.m. Central Time, Monday


  JOINT STIPULATION REGARDING REMOTE SOURCE CODE REVIEW                                     PAGE 1
Case 2:19-cv-00248-JRG-RSP Document 108 Filed 05/06/20 Page 2 of 5 PageID #: 1398



  through Friday set forth in the Protective Order (Dkt. 50), for Defendant’s source code production

  for the following games: Knack, Knack 2, Gran Turismo Sport, Shadow of the Beast, Hardware:

  Rivals, Horizon: Zero Dawn, Killzone 2, Killzone 3, Killzone Trilogy, Killzone: Shadow Fall,

  RIGS: Mechanized Combat League, Little Big Planet PS Vita, The Last of Us, inFamous,

  inFamous 2, inFamous First Light, inFamous Second Son, inFamous Festival of Blood, inFamous

  Collection, and any future source code productions for source code that has not been previously

  made available for inspection.

         3.      Defendant also will make the same arrangements as set forth above in paragraph 2

  for remote review of past source code that Defendant had already previously made available for

  in-person inspection and that Plaintiffs already inspected in person, which includes the source code

  for the following games and consoles: God of War, MAG: Massive Action Game, Resistance 2,

  Resistance 3, Spider-man, Uncharted: Drake’s Fortune, Uncharted 2: Among Thieves, Uncharted

  3: Drake’s Deception, Uncharted 4: A Thief’s End, Uncharted: Golden Abyss, Uncharted: The

  Lost Legacy, Playstation 3 console, Playstation 4 console, and Playstation Vita console. However,

  Defendant’s agreement to make this past source code available for remote review shall not be

  deemed to provide a basis for or constitute any admission or agreement that Plaintiffs have any

  good cause to amend infringement contentions or to provide infringement contentions beyond the

  60 days set forth in paragraph 3(a)i of the Discovery Order (Dkt. 55) in this case.

         4.      To help mitigate security concerns, Plaintiffs agree that no personnel from Plaintiffs

  and/or Plaintiff’s counsel or support staff will allow viewing of the source code by anyone not

  permitted to do so under the Protective Order (Dkt. 50) or will attempt to transfer, copy, or screen

  capture any of the source code, or otherwise make improper use of the remote review. Defendant

  will make remote review available after signed, written certifications are provided by Plaintiff’s




  JOINT STIPULATION REGARDING REMOTE SOURCE CODE REVIEW                                       PAGE 2
Case 2:19-cv-00248-JRG-RSP Document 108 Filed 05/06/20 Page 3 of 5 PageID #: 1399



  counsel and each individual involved in remote review that they: i) will not allow viewing of the

  source code by anyone not permitted to do so under the Protective Order (Dkt. 50), and ii) will not

  attempt to transfer, copy, or screen capture any of the source code, or otherwise make improper

  use of the remote review.

         5.      To help mitigate security concerns for Plaintiff’s review of source code, Defendant

  agrees that no personnel from SIE and/or SIE’s counsel or support staff will monitor Plaintiffs’

  review of Defendant’s source code production in any manner aside from assistance with login and

  logoff of each remote review session through Zoom and Defendant’s counsel and each individual

  involved in facilitating any remote review sessions will provide signed, written certifications that

  SIE and SIE’s counsel or support staff will not monitor Plaintiffs’ review of Defendant’s source

  code production in any manner aside from assistance with login and logoff of each remote review

  session through Zoom.

         6.      Any violation of such certifications made pursuant to paragraphs 4 and 5 above

  shall constitute a violation of the Protective Order (Dkt. 50).

         7.      The remote source code review will be otherwise governed by the Protective Order

  (Dkt. 50), subject to the modifications set forth herein as necessary to facilitate remote review.

         8.      Defendant is not waiving or forfeiting its right to continue to contest venue in this

  case (which it continues to contest, as set forth in Defendant’s pending Motion to Dismiss or

  Alternatively Transfer (Dkt. 89)) by virtue of filing this stipulation agreeing to provide remote

  source code review in compliance with this Court’s April 20, 2020 Standing Order.

         9.      The parties shall have the right to revisit the propriety and need for this stipulation

  and for remote source code review as the circumstances surrounding the COVID-19 pandemic

  continue to evolve.




  JOINT STIPULATION REGARDING REMOTE SOURCE CODE REVIEW                                        PAGE 3
Case 2:19-cv-00248-JRG-RSP Document 108 Filed 05/06/20 Page 4 of 5 PageID #: 1400



        A proposed order setting forth the foregoing is attached.



   Dated: May 6, 2020                             Respectfully submitted,


   /s/ Michael C. Pomeroy                         /s/ Jason R. Mudd
   Eric W. Buether                                Melissa Richards Smith
   State Bar No. 03316880                         Texas State Bar No. 24001351
   Eric.Buether@BJCIPLaw.com                      Email: melissa@gillamsmithlaw.com
   Christopher M. Joe                             GILLAM & SMITH, LLP
   State Bar No. 00787770                         303 South Washington Avenue
   Chris.Joe@BJCIPLaw.com                         Marshall, Texas 75670
   Kenneth P. Kula                                Telephone: (903) 934-8450
   State Bar No. 24004749                         Facsimile: (903) 934-9257
   Ken.Kula@BJCIPLaw.com
   Michael D. Ricketts                            Jason R. Mudd
   State Bar No. 24079208                         KS Bar No. 25749
   Mickey.Ricketts@BJCIPLaw.com                   Email: jason.mudd@eriseip.com
   Michael C. Pomeroy                             Eric A. Buresh
   State Bar No. 24098952                         KS Bar No. 19895
   Michael.Pomeroy@BJCIPLaw.com                   Email: eric.buresh@eriseip.com
   Thomas J. Gohn                                 Mark C. Lang
   State Bar No. 24097742                         KS Bar No. 26185
   TJ.Gohn@BJCIPLaw.com                           Email: mark.lang@eriseip.com
   BUETHER JOE & CARPENTER, LLC                   ERISE IP, P.A.
   1700 Pacific Avenue                            7015 College Blvd., Suite 700
   Suite 4750                                     Overland Park, Kansas 66211
   Dallas, Texas 75201                            Telephone: (913) 777-5600
   Telephone: (214)466-1271                       Facsimile: (913) 777-5601
   Facsimile: (214) 635-1827
                                                  Kelly Hughes
   ATTORNEYS FOR PLAINTIFFS                       CO Bar No. 51177
   INFERNAL TECHNOLOGY, LLC AND                   Email: kelly.hughes@eriseip.com
   TERMINAL REALITY, INC.                         Karyn Kesselring
                                                  CO Bar No. 52476
                                                  Email: karyn.kesselring@eriseip.com
                                                  ERISE IP, P.A.
                                                  5299 DTC Blvd., Suite 1340
                                                  Greenwood Village, Colorado 80111
                                                  Telephone: (913) 777-5600
                                                  Facsimile: (913) 777-5601

                                                  Counsel for Defendant
                                                  Sony Interactive Entertainment LLC



  JOINT STIPULATION REGARDING REMOTE SOURCE CODE REVIEW                                 PAGE 4
Case 2:19-cv-00248-JRG-RSP Document 108 Filed 05/06/20 Page 5 of 5 PageID #: 1401



                                 CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document was filed electronically in

  compliance with Local Rule CV-5(a) on May 6, 2020. As such, this document was served on all

  counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).


                                                    /s/ Michael C. Pomeroy
                                                    Michael C. Pomeroy




  JOINT STIPULATION REGARDING REMOTE SOURCE CODE REVIEW                                 PAGE 5
